DETAILED ACTION
This Office action responds to Application No. 16/831340, filed 03/26/2020, which claims a foreign priority date of 04/04/2019.
Claims 1-13 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 recite the limitations “the sum”, “the width”, “the number of reserved storage devices” (e.g. claim 5, lines 2-3).  There is insufficient antecedent basis for these limitations in the claims.  It is noted that these limitations do have antecedent basis in claims 2 and 8; however, claims 5 and 11 do not depend on these claims.
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 2 and 8, language “dividing the group of storage devices into the sets by: causing a number of storage devices with a maximum physical capacity in each of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each of the sets; or causing a number of storage devices with the maximum physical capacity in a first set of the sets to be below the sum, and causing respective numbers of storage devices with the maximum physical capacity in other sets of the sets than the first set to be above the sum, wherein the first set of storage devices among the group of storage devices”; if the first set contains devices with maximum capacity below the sum, and all the other sets are above the sum, it is not clear how the overall maximum physical capacity is in the first set.
Claims 3 and 9, language “	“a number of rows in the first allocation matrix being equal to a second number of types of the physical capacities of the storage This limitation is indefinite, as Applicant has not defined what constitutes a “type” of capacity in either the specification or claims; it could mean that 1) every different capacity value is its own “type” (i.e. a 500GB HDD and a 600GB HDD are different “types”, 2) disks within a certain capacity range are the same type (i.e. a range could be 500-1000GB, and a 500GB HDD and a 600GB SSD would be the same “type”), or different categories of storage device are different “types” (i.e. an SSD and HDD are different “types”, regardless of actual capacity).   As Examiner is unable to determine which of these interpretations is the one intended by Applicant, the limitation is indefinite.
Claims 4 and 10, language “generating a second allocation matrix based on the group of storage devices, a number of rows in the second allocation matrix being equal to the second number, a number of columns in the second allocation matrix being equal to one, differences between elements in successive rows in the second allocation matrix being equal to the numbers of storage devices with the respective types of physical capacities; generating a third allocation matrix by splitting each of the elements in the second allocation matrix into the first number of elements; and generating the first allocation matrix based on the third allocation matrix, each of the elements in the first allocation matrix being equal to a difference between the elements in the respective successive rows in the third allocation matrix” (e.g. claim 4, lines 2-11).  This limitation is indefinite, for several reasons.  First, as previously noted, Applicant has not clearly defined the “types of the physical capabilities”.  Second, it is unclear what is meant by “differences between elements in successive rows”.  It could mean that 1) the values in each element in the matrix are different from each other, and represent a number of storage devices with a respective type of physical capacity, or 2) subtracting one element from an adjacent element to yield the number of devices with a respective type.  If it is the latter, then it is unclear how the value would be calculated at the beginning or end of the matrix, as at the beginning there is no preceding value to subtract, and at the end the value cannot be subtracted from a subsequent value.  Third, it is unclear how the generation of the third allocation matrix operates “splitting each of the elements in the second allocation matrix into the first number of elements”.  It appears to be taking an M x 1 matrix and expanding it to an M x N matrix, but it is not clear how this expansion is actually conducted.  It could mean that 1) the value in each row is copied N times into the respective row of the additional columns, or 2) it could mean somehow dividing the value in each row into component values, each corresponding to a different column (i.e. if the value is 10, and the number of columns is 5, it could be split into [1 3 2 1 3].  Fourth, it is unclear how the third allocation matrix (an M x N matrix) is different from the first allocation matrix (also an M x N matrix); accordingly, it is not clear what changes are performed on the third allocation matrix to generate the first allocation matrix.  Fifth, the entire limitation, as a whole, is incomprehensible; in view of all the ambiguities listed above, Examiner is unable to determine the intended scope of the claims; accordingly, the limitation is indefinite.
Claims 5 and 11, language “each element in the first number of elements is above the sum of the width of the redundant array of independent disks and the number of reserved storage devices” (e.g. claim 5, lines 1-4).  This limitation is indefinite, for 3 reasons.  First, at the outset, it is noted that there is no explicit antecedent basis for a first number of elements; there is, however, antecedent basis for a first number of sets (e.g. claim 1, line 4); accordingly, Examiner interprets the “first number” to be the same as the number of sets.  Furthermore, assuming that the first number refers to both the number of sets, and the number of columns in the first allocation matrix, it is not clear if this limitation is only referring to the elements of a single row, or if it refers to all the elements; if so, then the total number of elements is equal to the first number of sets times the second number of types, and thus it is unclear which elements are the ones selected for the “first number of elements”.  Second, as noted in claim 2 above, it is unclear how the numbers can be greater than the sum of the width of the RAID plus the number of spare (reserved) storage devices.  Third, as noted above, the terms “the sum”, “the width”, and “the number of reserved storage devices” all lack antecedent basis in the claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duso et al (US 5987621 A) in view of Dambal et al (US 2017/0220282 A1).

Re claim 1, Duso discloses the following:
combining storage devices in a redundant array of independent disks into a group of storage devices (Fig. 21; col. 29, lines 54-67).  The group of storage devices is divided into one or more sets (first number of sets) of storage devices;
determining a first number of sets of storage devices based on a number of storage devices in a group and a threshold number of storage devices to be divided into each of the sets; and (Fig. 21; col. 29, lines 54-67).  The number of sets (plurality of sets) is based on (determined) the number of storage devices, and the number of storage devices per set;
dividing, based on a configuration of the redundant array of independent disks, the group of storage devices into the first number of The group of storage devices are allocated to the one or more set, thus dividing them.  This is the RAID configuration.  It is noted that Applicant has not explicitly described to “optimize an effective capacity”; accordingly, Examiner interprets the sets that are configured to be “optimized” in that they reflect the desired RAID configuration.

Duso discloses combining storage devices into a group of RAID disk; furthermore, each disk inherently has a capacity; since Applicant has not specified what the “order” is (i.e. any ordering of disks, which each have a capacity, can be considered an order), Examiner interprets any potential order as being “an order”.  Nonetheless, in the interest of furthering compact prosecution, Applicant has provided Dambal, which more clearly discloses this limitation.

Dambal discloses combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices (Abstract; p. 3, ¶ 31; claim 7).  The system comprises a pool of storage drives (group of storage devices) which is organized into RAID volumes (a redundant array of independent disks) (Abstract; p. 3, ¶ 31).  The storage drives are sorted based on storage capacity (in an order of physical capacities);

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Duso to sort disks by capacity, as in Dambal, because it would be applying a known technique to improve a similar method in the same way.  Duso discloses a method of dividing disks into sets in a RAID.  Dambal also discloses raid volumes comprising sets of disks, which has been improved in a similar way to the claimed invention, to include sorting potential disks by physical capacity.  It would have been obvious to modify the RAID system of Duso to utilize the sorted capacities of potential disks, because it would yield the predictable improvement of allowing for capacity expansion in the RAID sets.

	Re claim 2, Duso and Dambal disclose the method of claim 1, and Duso further disclose wherein dividing the group of storage devices into the sets comprises: dividing the group of storage devices into the sets by: causing a number of storage devices with a maximum physical capacity in each of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each of the sets; or causing a number of storage devices with the maximum physical capacity in a first set of the sets to be below the sum, and causing respective numbers of storage devices with the maximum physical capacity in other sets of the sets than the first set to be above the sum, wherein the first set of storage devices comprises storage devices with the maximum physical capacity among the group of storage devices (Fig. 21; col. 10, lines 23-28; col. 29, lines 54-67; ).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the devices are divided into the sets based on the number of devices including data disks and parity or spare disks [reserved storage devices], such that the number of disks in a set is greater than or equal to the number of disks needed for the set.  Duso discloses dividing the disks into sets, wherein the sets contain at least enough disks to satisfy the requirements for the set.  The disks include data disks, parity disks (col. 29, lines 54-67) and potentially hot spares (col. 10, lines 23-28).

Re claim 3, Duso and Dambal discloses the method of claim 1, and Duso further discloses that dividing the group of storage devices into the sets comprises: generating a first allocation matrix based on the group of storage devices, a number of rows in the first allocation matrix being equal to a second number of types of the physical capacities of the storage devices, a number of columns in the first allocation matrix being equal to the first number of sets, elements in the first allocation matrix representing numbers of storage devices with the respective types of physical capacities in the respective sets of the sets, and order of the rows in the first matrix corresponding to the order of the physical capabilities (col. 31, lines 6-24).  This limitation is indefinite, as noted above; Examiner interprets it to mean generating a matrix with rows and columns based on RAID disk information, representing the respective RAID sets.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information.

Re claim 4, Duso and Dambal disclose the method of claim 3, and Duso further discloses that generating the first allocation matrix comprises: generating a second allocation matrix based on the group of storage devices, a number of rows in the second allocation matrix being equal to the second number, a number of columns in the second allocation matrix being equal to one, differences between elements in successive rows in the second allocation matrix being equal to the number of storage devices with the respective types of physical capacities; generating a third allocation matrix by splitting each of the elements in the second allocation matrix into the first number of elements; and generating the first allocation matrix based on the third allocation matrix, each of the elements in the first allocation matrix being equal to a difference between the elements in the respective successive rows and the third allocation matrix (col. 3, lines 6-24).  This limitation is indefinite, as noted above.  Examiner interprets it to mean generating the first allocation matrix from RAID disk information.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information.

Re claim 5, Duso and Dambal disclose the method of claim 4, and Duso further discloses that each element of the first number of elements is above the sum of the width of the redundant array of independent disks and the number of reserved storage devices (Fig. 21).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that each disk in the RAID set is sufficient to support that RAID set.  Duso discloses creating a RAID set with disks that are sufficient to implement the RAID set.

Re claims 7-11, Duso and Dambal disclose the methods of claims 1-5 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 7-11, respectively (See Duso, claim 1).  Furthermore, re claim 7, Duso discloses at least one processor, and a memory coupled to the processor, the memory storing computer programs, the computer programs, when executed by the 

Re claim 13, Duso and Dambal disclose the method of claims 1 above; accordingly, they also disclose a non-transitory computer readable medium implementing that method, as in claim 13 (see Duso, claim 1).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duso in view of Dambal.

Re claim 6, Duso and Dambal disclose the method of claim 1, and Dambal further discloses sorting the disk drives based on capacity (claim 7); however, Duso and Dambal do not explicitly disclose sorting into descending order.

Sakashita discloses that combining the storage devices in the redundant array of independent disks into the group of storage devices in the order of physical capacities of the storage devices comprises: combining the storage devices in the redundant array of independent disks into the group of storage devices in a descending order of the physical capacities (p. 7, ¶ 114).  The storage devices are sorted into an order based on their free space (capacity), and allocated to the RAID configuration based on this.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID allocation of Duso (combined with Dambal) to sort and allocate disks based on free space (capacity), as in Sakashita, because Sakashita suggests that this would reduce the possibility of depletion of free space in the new distribution range (p. 7, ¶ 114).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/           Examiner, Art Unit 2132